Carleton, J.,

delivered the opinion of the court,
A motion is made by appellee’s counsel in this case,, to dismiss the appeal, on the ground that the record contains no written testimony or statement of facts, by which the court are enabled to examine the merits of the case.
The certificate of the clerk, affixed to the record, is in the following words; “ I do hereby certify, that the above twenty-four pages contain a true copy of all the papers found in the case,, wherein A. Fredericks is plaintiff and John Kellar is defendant, instituted in this court, and now on the records thereof, under the number 8786,”
It is plain, that this certificate is altogether defective ; and though it may be true, yet it does not follow that the record contains all the evidence adduced by the parties. Code of Practice, article 896.
There is, moreover, no bill of exceptions, statement of facts, or assignment of errors to be found in the record.
It is, therefore, ordered, adjudged and’ decreed, that the appeal be dismissed, the appellant paying costs in both courts.